Citation Nr: 0925686	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  96-06 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a genitourinary 
disability, to include gonorrhea, urethritis, and erectile 
dysfunction.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disease 
(GERD).

3.  Entitlement to service connection for bilateral pes 
planus with residuals of a fractured right foot.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a bilateral wrist 
disability.

6.  Entitlement to service connection for a bilateral leg 
disability, including as secondary to a low back disability.

7.  Entitlement to service connection for benign prostatic 
hypertrophy, including as secondary to in-service gonorrhea.

8.  Entitlement to an initial rating greater than 20 percent 
for a left shoulder disability.

9.  Entitlement to a compensable rating for residuals of a 
fractured fifth left toe.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from August 1961 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, which determined that new and material 
evidence had not been received to reopen the Veteran's 
previously denied claim of service connection for a left 
shoulder disability, denied the Veteran's claim for a 
compensable disability rating for service-connected residuals 
of a fractured fifth left toe, and also denied claims of 
service connection for bilateral pes planus with residuals of 
a fractured right foot, a low back disability, a bilateral 
wrist disability, and a bilateral leg disability, including 
as secondary to a low back disability.  An RO hearing was 
held on these claims in July 1996.  

In April 2001, the Board reopened the Veteran's previously 
denied claim of service connection for a left shoulder 
disability and granted this claim on the merits.  The Board 
then remanded the Veteran's appeal for additional 
development.  

This matter also is on appeal of a May 2003 rating decision 
in which the RO granted the Veteran's claim of service 
connection for a left shoulder disability and assigned a 
20 percent rating effective March 17, 1993.  In January 2005, 
the Veteran requested a videoconference Board hearing which 
was held in April 2009.

The Board observes that, in a September 1967 rating decision, 
the RO denied the Veteran's claim of service connection for a 
genitourinary disability, to include gonorrhea, urethritis, 
and erectile dysfunction.  In a September 1998 rating 
decision, the RO denied the Veteran's claim of service 
connection for a gastrointestinal disability, to include 
GERD.  The Veteran did not appeal either of these decisions, 
and they became final.  See 38 U.S.C.A. § 7104 (West 2002).

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issues of whether new and 
material evidence has been received to reopen claims of 
service connection for a genitourinary disability, to include 
gonorrhea, urethritis, and erectile dysfunction, and for a 
gastrointestinal disability, to include GERD, are as stated 
on the title page.  Regardless of the RO's actions, the Board 
must make its own determination as to whether new and 
material evidence has been received to reopen these claims.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a September 1967 rating decision, the RO denied, in 
pertinent part, the Veteran's claim of service connection for 
a genitourinary disability, to include gonorrhea, urethritis, 
and erectile dysfunction; this decision was not appealed, and 
it became final.  

3.  New and material evidence has been received since 
September 1967 in support of the Veteran's claim of service 
connection for a genitourinary disability, to include 
gonorrhea, urethritis, and erectile dysfunction.

4.  The Veteran's current genitourinary disability is not 
related to active service.

5.  In a September 1998 rating decision, the RO denied the 
Veteran's claim of service connection for a gastrointestinal 
disability, to include GERD; this decision was not appealed, 
and it became final.

6.  New and material evidence has been received since 
September 1998 in support of the Veteran's claim of service 
connection for a gastrointestinal disability, to include 
GERD.

7.  The Veteran's current gastrointestinal disability is 
related to active service.

8.  The Veteran's bilateral pes planus pre-existed active 
service and is not related to service.

9.  The Veteran's current low back disability is not related 
to active service.

10.  The Veteran's current bilateral wrist disability is not 
related to active service.

11.  The Veteran's current bilateral leg disability was not 
incurred in active service and was not caused or aggravated 
by a low back disability.

12.  The Veteran does not experience any current disability 
due to benign prostatic hypertrophy which could be related to 
active service.

13.  The Veteran's service-connected left shoulder disability 
is manifested by, at worst, complaints of increasing pain.

14.  The Veteran's service-connected residuals of a fractured 
fifth left toe is manifested by, at worst, chronic 
hyperkeratosis with complaints of pain.



CONCLUSIONS OF LAW

1.  The September 1967 rating decision, which denied the 
Veteran's claim of service connection for a genitourinary 
disability, to include gonorrhea, urethritis, and erectile 
dysfunction, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2008).

2.  Evidence received since the September 1967 RO decision in 
support of the claim of service connection for a 
genitourinary disability, to include gonorrhea, urethritis, 
and erectile dysfunction, is new and material; accordingly, 
this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  A genitourinary disability, to include gonorrhea, 
urethritis, and erectile dysfunction, was not incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

4.  The September 1998 rating decision, which denied the 
Veteran's claim of service connection for a gastrointestinal 
disability, to include GERD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2008).

5.  Evidence received since the September 1998 RO decision in 
support of the claim of service connection for a 
gastrointestinal disability, to include GERD, is new and 
material; accordingly, this claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

6.  A gastrointestinal disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

7.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

8.  A low back disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

9.  A bilateral wrist disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

10.  A bilateral leg disability was not incurred in active 
service; it was not caused or aggravated by a low back 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008); 
38 C.F.R. § 3.310 (2005).

11.  Benign prostatic hypertrophy was not incurred in active 
service; it was not caused or aggravated by in-service 
gonorrhea.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008); 
38 C.F.R. § 3.310 (2005).

12.  The criteria for an initial rating greater than 
20 percent for a left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5010-5201 
(2008).  

13.  The criteria for a compensable disability rating for 
residuals of a fractured fifth left toe have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DC 5299-5284 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in April and May 2003, and February, May and 
August 2005, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the Veteran to submit medical evidence relating his 
disabilities to active service, evidence showing that his 
service-connected left shoulder and residuals of a fracture 
fifth left toe had worsened, and noted other types of 
evidence the Veteran could submit in support of his claims.  
After consideration of the contents of these letters, the 
Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the Veteran's higher initial rating 
claim for a left shoulder disability is a "downstream" 
element of the RO's award of service connection for a left 
shoulder in the currently appealed rating decision issued in 
May 2003.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  For an increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Veteran received Vazquez-
Flores notice in May and June 2008.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the May 2003 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for a left shoulder disability, and because the 
Veteran's higher initial rating claim for a left shoulder 
disability is being denied, the Board finds no prejudice to 
the Veteran in proceeding with the present decision and any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The appeal for a higher initial 
rating for a left shoulder disability originates, however, 
from the grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable to this claim.

The May 2003 and May and August 2005 VCAA notice letters also 
defined new and material evidence, advised the Veteran of the 
reasons for the prior denial of the claims of service 
connection, and noted the evidence needed to substantiate the 
underlying claims.  That correspondence satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, the 
evidence supports reopening the Veteran's previously denied 
service connection claims for a genitourinary disability and 
for a gastrointestinal disability.  The evidence also 
supports granting the Veteran's service connection claim for 
a gastrointestinal disability.  The evidence does not support 
granting service connection for a genitourinary disability, 
bilateral pes planus, a low back disability, a bilateral 
wrist disability, a bilateral leg disability, including as 
secondary to a low back disability, and for benign prostatic 
hypertrophy, including as due to in-service gonorrhea.  The 
evidence also does not support assigning an initial rating 
greater than 20 percent for a left shoulder disability or a 
compensable disability rating for residuals of a fracture 
left fifth toe.  Thus, any failure to notify and/or develop 
these claims under the VCAA cannot be considered prejudicial 
to the Veteran.  See Bernard, 4 Vet. App. at 394.  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  In response to all of this notice, the 
Veteran notified VA in March and July 2005, March 2006, July 
2008 that he had no further information or evidence to submit 
in support of his claims.  Thus, the Board finds that VA met 
its duty to notify the appellant of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claim of service connection for a 
gastrointestinal disability is being granted, and all of the 
Veteran's other claims are being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
Veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the Veteran's claims file; the Veteran 
does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Pursuant to the Board's April 2001 remand, the Veteran was 
provided with VA examinations which addressed the contended 
causal relationships between bilateral pes planus, a low back 
disability, a bilateral wrist disability, a bilateral leg 
disability, benign prostatic hypertrophy, a genitourinary 
disability, a gastrointestinal disability and active service.  
The Veteran also has submitted multiple medical opinions in 
support of his service connection claims; as will be 
explained below, however, several of these opinions either 
are too speculative to be afforded probative value or the 
examiners who provided them were not "informed of the 
relevant facts" concerning the Veteran's claimed 
disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  Thus, the Board finds that additional 
examinations are not required.  Accordingly, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

In September 1967, the RO denied, in pertinent part, the 
Veteran's claim of service connection for a genitourinary 
disability, to include gonorrhea, urethritis, and erectile 
dysfunction (which the RO characterized as gonorrhea with 
urethritis).  In September 1998, the RO determined that new 
and material evidence had not been received to reopen the 
Veteran's previously denied claim of service connection for a 
gastrointestinal disability, to include GERD (which the RO 
characterized as a stomach disorder).  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
The Veteran did not initiate an appeal of either of these 
rating decisions and they became final.

The claims of service connection for a genitourinary 
disability, to include gonorrhea, urethritis, and erectile 
dysfunction, and for a gastrointestinal disability, to 
include GERD, may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed an application to reopen his previously denied 
service connection claim for a gastrointestinal disability in 
April 2003.  The Veteran also filed an application to reopen 
his previously denied service connection claim for a 
genitourinary disability in May 2005.  New and material 
evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) 
(2008).  As relevant to this appeal, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim 
of service connection for a genitourinary disability, the 
evidence before VA at the time of the prior final RO decision 
in September 1967 consisted of the Veteran's service 
treatment records and a report of VA examination in August 
1967.  In this decision, the RO noted that the Veteran was 
not treated for any genitourinary problems during active 
service.  The RO also noted that the Veteran's genitourinary 
system essentially was normal "in all respects" on VA 
examination in August 1967.  Thus, the claim of service 
connection for a genitourinary disability was denied.

With respect to the Veteran's application to reopen a claim 
of service connection for a gastrointestinal disability, the 
evidence before VA at the time of the prior final RO decision 
in September 1998 consisted of an undated report from A. M. 
Mitchell, M.D.  The RO noted in this decision that the 
undated report from Dr. Mitchell "indicates that the Veteran 
has had a re-occurrence of his nervous stomach condition but 
offer[s] no laboratory reports or other evidence to include a 
diagnosis."  The RO found that this newly submitted evidence 
was cumulative of evidence previously considered which showed 
that the Veteran had a gastrointestinal disability.  Thus, 
the claim was not reopened.

The newly submitted evidence includes additional post-service 
VA treatment records and the Veteran's lay statements and 
March 2009 videoconference Board hearing testimony.

A review of additional post-service VA treatment records 
received in April 2003 shows that, following VA outpatient 
treatment in July 1997, the impression was organic erectile 
dysfunction.

In November 1997, it was noted that the Veteran was referred 
for evaluation of abdominal cramping and intermittent pain.  
The Veteran stated that, since service separation, he had 
experienced intermittent post-epigastric abdominal pain, 
bloating, "feeling queasy," belching, and feeling bloated 
with large meals, greasy, or spicy foods.  He denied any 
history of hematemesis, nocturnal symptoms, orthopnea, 
paroxysmal nocturnal dyspnea, weight loss, change in 
appetite, constipation or change in frequency of bowel 
movements, hematochezia/melena, or blood red blood per 
rectum.  Physical examination showed a soft, non-tender, non-
distended abdomen with no hepatosplenomegaly, no hematemesis, 
prostate not enlarged, and brown stool.  The VA examiner 
noted that an upper gastrointestinal series in February 1997 
had been negative.  The assessment was post-prandial 
dyspepsia with possible history of duodenal ulcers most 
likely secondary to GERD type symptoms although he might have 
concomitant peptic ulcer disease as well. 

In January 1998, the Veteran reported a remote history of 
peptic ulcer disease.  Physical examination showed positive 
bowel sounds in the abdomen which was non-tender and non-
distended.  The assessment included GERD symptoms responding 
well to Tagamet.

Following VA outpatient treatment in June 2000, the 
assessment included GERD which was stable and asymptomatic.  
Following VA outpatient treatment in December 2000, June 
2001, and December 2002, the assessment was organic erectile 
dysfunction.

On VA examination in June 2001, the Veteran reported that, 
after he contracted gonorrhea during active, it was treated 
inadequately and led to non-specific urethritis which caused 
him to experience erectile dysfunction.  Physical examination 
showed a white filmy exudate around the crown of the penis, 
no lesions, no inguinal masses, no hemorrhoids, a good 
sphincter tone, and a smooth and small prostate.  The 
diagnoses included historical gonococci urethritis, status-
post non-specific urethritis and chronic prostatitis with no 
current evidence of a lower urinary tract infection or 
prostatic infection.

On VA outpatient treatment in April 2004, the Veteran denied 
any acute issues.  His history included erectile dysfunction.  
It was noted that he had been diagnosed as having GERD 
"based on symptoms, currently stable" on medication.  The 
Veteran denied any abdominal pain, bloody stools, 
nausea/vomiting, hematemesis, or jaundice.  Objective 
examination showed a round, soft, non-tender, non-distended 
abdomen, positive bowel sounds, and no hepatosplenomegaly.  
The VA examiner noted that, although the Veteran had brought 
with him a Disabled Americans Veterans form which indicated 
that he had been diagnosed as having GERD based on symptoms, 
he was "unable to support" this conclusion beyond the 
Veteran's statement that this was a service-connected 
condition.  The assessment included erectile dysfunction and 
GERD, both of which were stable.

In a May 2004 statement on a VA Form 21-4138, a VA examiner 
stated that the Veteran's erectile dysfunction "may be 
related ultimately to the gonorrhea and subsequent non-
specific urethritis he contracted" while on active service.
 
On VA outpatient treatment in December 2004, the Veteran 
denied experiencing any problems or side-effects from 
medication prescribed to treat his erectile dysfunction.  The 
impression was organic erectile dysfunction.  

In July 2005, the Veteran stated that the medication 
prescribed to treat his erectile dysfunction "works well."  
The impression was organic erectile dysfunction.

In an August 2005 statement on a VA Form 21-4138, a VA 
examiner stated that he had reviewed the Veteran's electronic 
VA medical records.  This examiner stated that, according to 
these records, "there is both clinical and physical 
evidence...to indicate that [the Veteran] is suffering from 
GERD."  This VA examiner stated that, based on the Veteran's 
reported symptoms and a review of service treatment records 
dated in November 1964, it was "possible" that the Veteran 
was suffering from GERD during active service.

In a January 2006 letter, a VA urologist stated that he had 
read the Veteran's prior records.  "His gonorrhea was 
contracted in 1965.  This is while he was in the service.  
His subsequent prostatitis may be related to his initial 
infection.  Prostatitis is a known cause of erectile 
dysfunction."

In an August 2007 letter, a VA examiner stated that he had 
reviewed the Veteran's VA electronic medical records and his 
service treatment records.  This VA examiner opined that it 
was more likely than not that the Veteran's stomach condition 
occurred during active service.

A review of an upper gastrointestinal series and small bowel 
performed in February 1997 and received at the RO in July 
2007 was normal.  An abdominal ultrasound performed in July 
2007 showed a diffuse fatty liver.  

In a March 2008 letter, a VA examiner stated that he had 
reviewed the Veteran's medical records from 1964-1965 again.  
"It is evident that he was evaluated for a 'stomach 
condition' which as described sounded like GERD."  This VA 
examiner opined that "it is probable" that the Veteran's 
GERD had begun during active service.

With respect to the Veteran's application to reopen a claim 
of service connection for a genitourinary disability, to 
include gonorrhea, urethritis, and erectile dysfunction, the 
Board notes that the evidence which was of record in 
September 1967 showed that he had not been diagnosed as 
having a genitourinary disability.  The Veteran has now 
presented such evidence showing a diagnosis of a 
genitourinary disability, to include erectile dysfunction, 
which could be related to active service.  This newly 
submitted evidence was not submitted previously to agency 
decision makers and, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It also is not 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim of service 
connection for a genitourinary disability and raises a 
reasonable possibility of substantiating this claim.  38 
C.F.R. § 3.156(a) (2008).  Accordingly, the claim of service 
connection for a genitourinary disability, to include 
gonorrhea, urethritis, and erectile dysfunction, is reopened.

With respect to the Veteran's application to reopen a claim 
of service connection for a gastrointestinal disability, to 
include GERD, the Board notes that the evidence which was of 
record in September 1998 showed that, although the Veteran 
had been diagnosed as having a gastrointestinal disability, 
there was no objective medical evidence relating this 
disability to active service.  The Veteran has now presented 
such evidence showing that his current gastrointestinal 
disability could be related to active service.  This newly 
submitted evidence was not submitted previously to agency 
decision makers and, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It also is not 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim of service 
connection for a gastrointestinal disability, to include 
GERD, and raises a reasonable possibility of substantiating 
this claim.  38 C.F.R. § 3.156(a) (2008).  Accordingly, the 
claim of service connection for a gastrointestinal 
disability, to include GERD, is reopened.

Having determined that new and material evidence has been 
received to reopen the Veteran's claims of service connection 
for a genitourinary disability and for a gastrointestinal 
disability, the Board must adjudicate these claims on the 
merits.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).    

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in June 1961, he denied all 
relevant medical history and clinical evaluation was normal 
except for pes planus.  

The Veteran's laboratory results indicated the presence of 
gonorrhea in May 1965.  He was restricted for 2 weeks.  
Subsequent laboratory testing in June 1965 was normal.  

The Veteran also was treated for complaints of an upset 
stomach with stomach cramps in May 1965.  At that time, he 
reported a history of "off and on" stomach problems for the 
past 5 months.  The in-service examiner noted that the 
Veteran's complaints of cramping epigastric pain was due 
primarily to alcohol and stress.  Physical examination showed 
a negative abdomen.

At his separation physical examination in August 1965, 
clinical evaluation was normal except for several scars.  

On VA genitourinary examination in August 1967, the Veteran's 
complaints included recurrence of urethral discharge on an 
episodic basis since shortly after his separation from 
service.  It was noted that the Veteran had been treated for 
gonorrhea during active service "with multiple episodes of 
antibiotic therapy and apparently resolution of the infection 
at that time."  The Veteran also reported that he had not 
experienced any of his reported symptoms in the prior two 
months.  Physical examination showed no evidence of present 
or recent urethral discharge, non-tender testes, no 
thickening of either epididymis, no inguinal lymphadenopathy, 
no suprapubic mass or tenderness, no kidney tenderness to 
palpation, normal sphincter tone, and normal prostate.  
Urinalysis was normal "in every respect."  The diagnosis 
was a history of treatment for gonorrhea and for non-specific 
urethritis with no current manifestations or findings.

On VA gastrointestinal examination in August 1967, the 
Veteran's complaints included continued nausea, epigastric 
distress before and after eating with occasional acid 
regurgitation, some nocturnal distress, and some gas with 
bloating.  He reported that he had a good appetite, stable 
weight, and regular bowels.  He denied ever experiencing 
jaundice.  Physical examination showed no obvious pallor, 
icterus, or lymphadenopathy, good abdominal musculature, a 
soft belly, no organomegaly, somewhat tender in the 
epigastric area, no masses, normally active bowel sounds, no 
obvious distention or ascites, and no hemorrhoids.  An upper 
GI series was negative.  The diagnosis was an alleged history 
of chronic duodenal ulcer, not found.

In a September 1996 statement, Dr. Mitchell stated that he 
had examined the Veteran and his service treatment records.  
Dr. Mitchell stated that the Veteran had gonorrhea in 1965 
which "was not treated adequately [and] it developed into 
non-specific urethritis."  Dr. Mitchell also stated that the 
Veteran had reported that his "nervous stomach condition" 
had returned.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
genitourinary disability, to include gonorrhea, urethritis, 
and erectile dysfunction.  The Board acknowledges that the 
Veteran was treated for gonorrhea in May 1965 during active 
service.  As the VA examiner noted in August 1967, the 
Veteran's service treatment records show that his in-service 
gonorrhea resolved with multiple in-service antibiotic 
treatment.  It appears that, following service separation in 
August 1965, the Veteran was not treated for a genitourinary 
disability until he reported for VA examination in August 
1967, two years later.  The Veteran himself also admitted in 
August 1967 that he had not experienced any genitourinary 
symptoms in the 2 months prior to this examination; not 
surprisingly, the VA examiner found no current manifestations 
or findings for the Veteran's reported history of treatment 
for gonorrhea and for non-specific urethritis.  After the VA 
examination in August 1967 found no evidence of current 
genitourinary symptoms, the Veteran next was treated for a 
genitourinary disability in December 2000, or more than 
33 years later, when he began receiving outpatient treatment 
for erectile dysfunction.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining post-service medical evidence shows that the 
Veteran continues to experience erectile dysfunction and 
receive treatment for this disability on an outpatient basis.  
It was noted on VA outpatient treatment in April 2004 that 
the Veteran's current erectile dysfunction was stable on 
medication.  The post-service medical evidence also contains 
several medical opinions concerning the contended causal 
relationship between the Veteran's genitourinary disability, 
to include gonorrhea, urethritis, and erectile dysfunction, 
and active service.  For example, in May 2004, a VA examiner 
stated that the Veteran's erectile dysfunction "may be 
related ultimately to the gonorrhea and subsequent non-
specific urethritis he contracted" while on active service.  
In January 2006, a different VA examiner stated that the 
Veteran's subsequent prostatitis "may be related" to the 
in-service gonorrhea and that prostatitis was a known cause 
of erectile dysfunction.  Current regulations provide that 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2008); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, even if these medical opinions are viewed in the 
light most favorable to the Veteran, they do not establish 
service connection for a genitourinary disability, to include 
gonorrhea, urethritis, and erectile dysfunction.  In summary, 
absent competent medical evidence, to include a nexus 
opinion, relating the Veteran's genitourinary disability, to 
include gonorrhea, urethritis, and erectile dysfunction, to 
active service, the Board finds that service connection is 
not warranted for a genitourinary disability, to include 
gonorrhea, urethritis, and erectile dysfunction.

The Board also finds that the evidence supports granting 
service connection for a gastrointestinal disability, to 
include GERD.  The Veteran's service treatment records show 
that he was treated once on active service in May 1965 for an 
upset stomach with stomach cramps.  VA examination in August 
1967 was negative for a gastrointestinal disability.  It 
appears that, following service separation in August 1965, 
the Veteran first was treated for a gastrointestinal 
disability, to include GERD, in November 1997, or more than 
32 years later, when he was diagnosed as having post-prandial 
dyspepsia with possible history of duodenal ulcers most 
likely secondary to GERD type symptoms.  See Maxson, 230 F.3d 
at 1333.  The post-service medical evidence shows that the 
Veteran currently experiences gastrointestinal disability.  
In January 1998, it was noted that the Veteran's GERD 
symptoms were responding well to Tagamet.  In April 2004, it 
was noted again that the Veteran's GERD was stable currently 
on medication.  In an August 2007 letter, a VA examiner 
stated that he had reviewed the Veteran's VA electronic 
medical records and his service treatment records.  This VA 
examiner opined that it was more likely than not that the 
Veteran's stomach condition occurred during active service.  
In a March 2008 letter, this same VA examiner stated that he 
had reviewed the Veteran's service treatment records again 
and concluded that it was "probable" that the Veteran's 
current gastrointestinal disability had begun during active 
service.  Thus, the Board finds that service connection for a 
gastrointestinal disability, to include GERD, is warranted.

The Veteran also contends that he incurred bilateral pes 
planus with residuals of a fractured right foot, a low back 
disability, a bilateral wrist disability, benign prostatic 
hypertrophy and a bilateral leg disability, including as 
secondary to a low back disability, during active service.

In addition to the laws and regulations discussed above, the 
Board notes that disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008).  The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.

The Veteran's service treatment records show that he was not 
diagnosed as having bilateral pes planus with residuals of a 
fractured right foot, a low back disability, a bilateral 
wrist disability, benign prostatic hypertrophy, or a 
bilateral leg disability, including as secondary to a low 
back disability, during active service.  As noted elsewhere, 
the Veteran denied any relevant medical history at his 
enlistment physical examination in June 1961 and clinical 
evaluation was normal except for pes planus.  At his 
separation physical examination in August 1965, clinical 
evaluation was normal except for several scars.

The post-service medical evidence shows that, in a February 
1993 letter, Dr. Mitchell stated that he had seen the Veteran 
for complaints of thoracic and lumbar distress.  Dr. Mitchell 
noted that there was "muscular and nerve distraction in both 
hands and forearms."  The Veteran reported that he had not 
received medical treatment in the past 7-8 years.  
Dr. Mitchell also noted that there was moderate scoliosis of 
the thoracic spine.

On VA outpatient treatment in March 1993, the Veteran 
complained of a history of chronic low back pain.  Physical 
examination showed he was in no acute distress.  X-rays of 
the wrists in March 1993 showed no evidence of an acute 
injury.  The assessment was that the Veteran was stable.  

On VA outpatient treatment in January 1994, the Veteran 
complained of chronic low back pain which had lasted for more 
than 15 years.  "He states that the pain is now under 
adequate control."  The Veteran described his low back pain 
as in the center of the lower back with occasional shooting 
(sharp or burning) pain down the posterior thigh.  He denied 
any loss of sensation in the legs and any bowel or bladder 
incontinence but reported some leg weakness.  Physical 
examination showed grossly intact sensation, 4/5 motor 
strength in the right lower extremity, 5/5 motor strength in 
the bilateral upper extremities, decreased range of motion in 
the low back limited by pain, and no obvious muscle atrophy.  
The assessment was chronic mechanical low back pain which was 
stable.
 
In a June 1994 letter, R. Jerome Williams, Sr., M.D., stated 
that he had treated the Veteran for right wrist arthritis in 
the early 1970's.

In a September 1996 statement, Dr. Mitchell asserted that the 
Veteran's claimed low back disability, bilateral wrist 
disability, prostate disability, and bilateral pes planus all 
were related to active service.
 
VA x-rays of the feet in May 1997 showed very mild 
osteoarthritis of the first metatarsophalangeal joint of the 
right foot and a hammertoe deformity of the second and third 
toes of the left foot.  

On VA outpatient treatment in June 1998, the Veteran 
complained of low back pain "for over 30 years since in the 
service" and occasional right leg posterior radiation.  It 
was noted that he had been diagnosed as having degenerative 
disc disease.  Physical examination showed mild lumbar 
tenderness, negative straight leg raising, and a normal gait.  
X-rays showed mild disc space narrowing L4-5 and L5-S1.  The 
assessment was degenerative disc disease.

In April 2000, the Veteran complained of a long history of 
low back pain.  He denied any bowel or bladder incontinence, 
weakness, numbness, or tingling sensation.  Physical 
examination showed 4+/5 motor strength bilaterally, intact 
sensation to light touch, +1 patellar reflexes, moderate 
paralumbar tenderness, mild decrease in forward flexion and 
extension, and positive straight leg raising bilaterally.  
The impression was low back pain.

In July 2000, the Veteran complained of chronic low back 
pain.  It was noted that he had gone to physical therapy for 
his low back pain and had benefitted from that.  Physical 
examination showed his left rotation was "most limited," 
sitting in an upright posture with a slightly forward head 
and shoulders, and a more exaggerated standing posture, 
slight tenderness to the lumbar paraspinals, tense hamstrings 
bilaterally, 5/5 motor strength bilaterally, normal sensation 
bilaterally, and 1+ reflexes bilaterally.  The assessment was 
chronic low back pain with tense hamstring muscles 
bilaterally.

In November 2000, the Veteran complained of low back pain in 
the lumbar region, left greater than right, without 
radiation.  It was noted that he had been discharged from 
physical therapy and reported improvement in his low back 
pain with a home exercise program, ibuprofen, and a TENS 
unit.  The Veteran denied weakness, bowel or bladder 
symptoms, or distal paresthesias.  Physical examination 
showed mild tenderness to palpation to the right paraspinal 
muscles, no sciatic pain, pain with palpation of the left 
posterior superior iliac spine, pain with rotation of left 
leg, 5/5 motor strength, deep tendon reflexes +1 bilaterally, 
no focal deficit to pinprick sensation, and tight hamstrings.  
The assessment was low back pain, probably mechanical in 
origin, with symptoms which seemed to be well controlled and 
no radicular symptoms.

In March 2001, the Veteran stated that his low back pain was 
"80% better."  He denied any complaints and reported that 
he was satisfied with his current level of back functioning.  
Physical examination was unchanged from November 2000.  The 
assessment was mechanical low back pain currently well 
controlled. 

On VA examination in June 2001, the Veteran's complaints 
included low back pain, bilateral wrist pain with dislocation 
in the right wrist and occasional swelling on the underside 
of the left radial wrist, and chronic arthralgias in the 
feet.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records.  The Veteran 
reported injuring his wrists during boot camp and stress 
fractures in his both feet, although the VA examiner noted 
that he could find no objective evidence of any stress 
fractures during active service.  Physical examination showed 
a protuberant abdomen with no scars, normal bowel sounds, no 
masses, organomegaly, or tenderness, no abnormal posture or 
gait, no loss of lumbosacral lordosis, no pelvic asymmetry, 
no difficult heel/toe ambulation, slight tenderness to 
palpation of L4-5 paravertebral muscles, no spasm, negative 
straight leg raising, bilateral pes planus without erythema, 
ecchymosis, scars, masses, or deformities, tenderness to 
palpation on the right dorsal fourth and fifth metatarsals, 
no deformities in the right fifth toe with no evidence of 
trauma and no tenderness to palpation.  X-rays of the 
lumbosacral spine showed minimal spondylosis at L3-S1 and 
vascular calcifications.  X-rays of the wrists showed no 
evidence of acute osseous injury and bilateral subchondral 
cysts in the scaphoid.  X-rays of the right foot and ankle 
showed no evidence of fracture, dislocation, or instability.  
The VA examiner opined that there was no evidence of 
residuals of a foot injury.  This examiner also opined that 
it was as likely as not that the Veteran's current residuals 
of chronic low back pain were associated with normal aging 
processes and not secondary to "a historically distant" low 
back strain "which is an acute phenomenon expected to 
resolve without residuals in a brief period of time."  This 
examiner opined further that the Veteran's bilateral wrist 
degenerative joint disease with minimal residuals also was 
more likely than not a residual of normal aging process and 
not secondary to "a historically distant" injury.  This 
examiner finally opined that there was no evidence of a 
prostatic disorder.  The diagnoses included pes planus with 
no objective evidence of residual functional deficits, 
chronic low back pain with degenerative joint disease, 
chronic bilateral wrist pain with subchondral cysts in the 
head of the scaphoid bilaterally and mild degenerative joint 
disease.

On VA outpatient treatment in February 2004, the Veteran 
complained that his low back was bothering him more.  He 
reported that his low back pain had worsened and continued to 
radiate occasionally to both posterior thighs.  He also 
reported that he had increased his home exercise program to 
every day "and his 'back gave out.'"  Physical examination 
showed tenderness to palpation along the lumbar paraspinals 
bilaterally, decreased lordotic curve, no pelvic obliquity, 
no tenderness to priformis or trochanteric bursa, bilateral 
hamstring tightness, light touch sensation intact in the 
lower extremities, reflexes +1 in all extremities, negative 
straight leg raising, and positive bilateral facet loading 
with reproduction of pain.  X-rays of the lumbosacral spine 
showed no degenerative disc disease, normal alignment of the 
vertebra, and no significant spondylosis.  The assessment was 
low back pain radiating to posterior thighs, likely secondary 
to muscle spasms from deconditioning, and possible discogenic 
or lumbar stenosis due to continued radicular symptoms.

In April 2004, the Veteran's complaints included asymptomatic 
pes planus, a callus on the right sub fourth metatarsal head, 
and some discomfort of the right first metatarsophalangeal 
joint which worsened on weight-bearing activities.  The 
Veteran stated that he was disabled due to a left third 
metatarsal fracture and a fifth digit fracture which occurred 
in 1961 and 1964, respectively, and from bilateral flat feet.  
The VA examiner noted that the Veteran had walked in to the 
VA outpatient clinic "without any noticeable discomfort from 
his feet."  Objective examination showed no open skin 
lesions, a hyperkeratotic lesion on the right sub fourth 
metatarsal head, no erythema or drainage, no tenderness to 
palpation in the left third metatarsal or fifth digit, a 
normal talar tilt examination, mild pain with range of motion 
testing of the right first metatarsophalangeal joint without 
crepitus, limited range of motion of the right first 
metatarsophalangeal joint with weight-bearing, no pain with 
distraction of the right first metatarsophalangeal joint, and 
no dorsal bump of the right first metatarsal head.  X-rays 
showed mild degenerative arthritis of the first 
metatarsophalangeal joint.   With respect to the Veteran's 
claimed disability from old foot fractures, the VA examiner 
opined that fractures occur "all the time" and do not 
result in disability 40 years later.  She also opined, "I do 
not believe that this [Veteran] is disabled from these 
conditions due to no pain on exam in these locations of the 
old fractures and the [Veteran] appears to ambulate" without 
any pain or limp.  The assessment included painful functional 
hallux limitus in the right first metatarsophalangeal joint 
and a callus of the right sub fourth metatarsal head.

In May 2004, the Veteran complained of chronic low back pain 
with occasional pain going down to the posterior thigh 
bilaterally.  He reported that his pain worsened with 
exercise.  He denied any numbness, weakness, or bowel or 
bladder incontinence.  Physical examination of the lumbar 
spine showed no pelvic obliquity, no mass, mild tenderness to 
palpation in the bilateral lumbar paraspinals and right 
quadratus lumborum, moderate positive facet loading, 
5/5 strength, intact sensation to light touch in both lower 
extremities, and deep tendon reflexes were 1+ and symmetrical 
in both lower extremities.  The assessment included chronic 
low back pain with probable radicular component.

VA x-rays of the wrists in June 2004 showed a normal left 
wrist joint and a slight widening of the scapholunate joint 
on the right side with mild volar angulation of the lunate 
bone consistent with mild dorsal intercalated segmental 
instability (DISI) abnormality.  

On VA outpatient treatment in September 2004, the Veteran 
reported that his back pain was unchanged.  He also reported 
that his pain radiation down the backs of both legs to the 
level of his ankles.  Physical examination of the back showed 
a limited range of motion on flexion with pain, normal lumbar 
lordosis, tenderness to palpation bilaterally in the 
sacroiliac joint and lumbar spinous processes, no tenderness 
to palpation in the greater trochanter, negative straight leg 
raising bilaterally, hamstring tightness, and a normal gait.  
It was noted that x-rays showed very slight degenerative disc 
disease at L5/S1 and light right sacroiliac joint sclerosis.  
The assessment included chronic low back pain radiating to 
the lower extremities likely due to myofascial component and 
mild degenerative disc disease with probable radicular 
component affecting left L5 sensation.

In January 2005, the Veteran's complaints included 
intermittent pain on the bilateral back in the mid-thoracic 
region for the past several months.  He stated that his low 
back pain was "very mild and brought on by certain 
exercises."  Physical examination showed a non-tender back 
with a normal range of motion.  The impressions included back 
pain.

In a July 2007 letter, a VA examiner stated that he had 
evaluated the Veteran twice in July 2007 for bilateral foot 
pain and had reviewed the Veteran's electronic VA medical 
records and certain of his service treatment records.  This 
VA examiner noted that there was an x-ray report dated in 
October 1961 of the left foot "which stated likely early 
stress fracture of 3rd metatarsal."  This VA examiner opined 
that it was more likely than not that the Veteran's foot 
condition occurred while on active service.  

VA x-rays of the right foot in January 2008 showed evidence 
of fracture or dislocation.

In a March 2008 letter, a VA examiner stated that he was 
treating the Veteran "for a number of foot related issues" 
including mild to moderate pain in the left foot and chronic 
hyperkeratosis on the bottom of the left foot.  This VA 
examiner opined that the Veteran's current foot problems were 
more likely than not due to an in-service foot fracture.  
"The initial injury was an overuse stress-related fracture 
that occurred from running and lifting.  This was not treated 
at the time."  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
bilateral pes planus with residuals of a fractured right 
foot.  Despite the Veteran's assertions to the contrary, 
there is no evidence that he fractured either of his feet at 
any time during active service.  

The veteran's bilateral pes planus was noted at entrance; 
thus, he is not presumed sound at entrance.  The Veteran's 
service treatment records also show that he was not treated 
for pes planus at any time during active service.  The 
Veteran's pes planus also was not noted on his separation 
physical examination in August 1965.  Thus, the Board also 
finds that the Veteran's pes planus, which pre-existed active 
service, was not aggravated (or permanently worsened) as a 
result of service.  Following service separation, it appears 
that the Veteran first was treated for bilateral pes planus 
in June 2001, or almost 36 years later, when he was diagnosed 
as having pes planus with no objective evidence of residual 
functional deficits.  See Maxson, 230 F.3d at 1333.  

At his VA examination in June 2001, the Veteran reported that 
he incurred stress fractures in his both feet during active 
service, although the VA examiner noted that he could find no 
objective evidence of any stress fractures during active 
service.  X-rays of the right foot and ankle showed no 
evidence of fracture, dislocation, or instability.  The VA 
examiner opined that there was no evidence of residuals of 
any foot injury.  In April 2004, the Veteran stated that he 
was disabled due to a left third metatarsal fracture and a 
fifth digit fracture which occurred in 1961 and 1964, 
respectively, and from bilateral flat feet; as noted above, 
there is no objective evidence for this reported medical 
history.  The VA examiner noted in April 2004 that the 
Veteran had walked in to the VA outpatient clinic "without 
any noticeable discomfort from his feet."  With respect to 
the Veteran's claimed disability from old foot fractures, the 
VA examiner opined that fractures occur "all the time" and 
do not result in disability 40 years later.  She also opined, 
"I do not believe that this [Veteran] is disabled from these 
conditions due to no pain on exam in these locations of the 
old fractures and the [Veteran] appears to ambulate" without 
any pain or limp.

The Veteran relies on several medical opinions he obtained 
from Dr. Mitchell in September 1996 and from two different VA 
examiners in July 2007 and March 2008 as support for his 
service connection claim for bilateral pes planus with 
residuals of a fractured right foot.  The Boards finds that 
none of these opinions are persuasive.  In September 1996, 
Dr. Mitchell asserted that the Veteran's bilateral pes planus 
was related to active service.  In July 2007, a VA examiner 
stated that he had evaluated the Veteran twice in July 2007 
for bilateral foot pain and had reviewed the Veteran's 
electronic VA medical records and certain of his service 
treatment records.  This VA examiner noted that there was an 
x-ray report dated in October 1961 of the left foot "which 
stated likely early stress fracture of 3rd metatarsal."  This 
VA examiner opined that it was more likely than not that the 
Veteran's foot condition occurred while on active service.  
The Veteran's available service treatment records do not 
include the October 1961 x-ray report referenced in this VA 
examiner's July 2007 opinion.  In March 2008, a VA examiner 
stated that he was treating the Veteran "for a number of 
foot related issues" including mild to moderate pain in the 
left foot and chronic hyperkeratosis on the bottom of the 
left foot.  This VA examiner opined that the Veteran's 
current foot problems were more likely than not due to an in-
service foot fracture.  "The initial injury was an overuse 
stress-related fracture that occurred from running and 
lifting.  This was not treated at the time."  Again, there 
is no support in the Veteran's service treatment records for 
his assertion that he incurred stress fractures of either of 
his feet at any time during active service.  It appears that 
neither Dr. Mitchell nor the VA examiners were "informed of 
the relevant facts" concerning the Veteran's bilateral pes 
planus, which pre-existed active service, and his lack of in-
service foot fractures, prior to their offering their 
opinions in September 1996, July 2007, and March 2008.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Court also has held that the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court also has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  The basis for Dr. Mitchell's opinion in September 
1996 is not clear; as the RO has noted, there is no clinical 
evidence supporting this opinion anywhere in the claims file.  
The Board also notes that the VA examiner's opinions dated in 
July 2007 and March 2008 which relate the Veteran's bilateral 
pes planus to active service based on his alleged in-service 
history of stress fractures of both feet.  As noted 
elsewhere, there is no support in either the Veteran's 
service medical records for his assertion of in-service 
stress fractures to either foot.  Accordingly, to the extent 
that medical opinions in the Veteran's claims file are based 
on his inaccurately reported in-service history of in-service 
stress fractures to either foot, the Board finds that such 
medical evidence is not probative on the issue of whether the 
Veteran's bilateral pes planus is related to active service.  
The Veteran is competent to state that he fractured his feet 
in service; however, the Board finds that the Veteran's 
statement that he did so is not credible.  There is no 
evidence corroborating the Veteran's contention.  Thus, 
service connection for bilateral pes planus with residuals of 
a fracture is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
low back disability.  Again, despite the Veteran's assertions 
to the contrary, there is no evidence that he injured his low 
back during active service.  It appears instead that the 
Veteran first was treated for a low back disability in 
February 1993, or almost 28 years after service separation in 
August 1965, when Dr. Mitchell reported that he had seen the 
Veteran for lumbar "distress."  See Maxson, 230 F.3d 
at 1333.  

The Veteran again relies heavily on Dr. Mitchell's September 
1996 report as support for his service connection claim.  In 
September 1996, Dr. Mitchell opined that the Veteran's 
current low back pain to active service was related to active 
service.  As noted above, however, Dr. Mitchell's September 
1996 opinion is entitled to little probative weight because 
there is no clinical evidence supporting it in the claims 
file.   See Bloom, 12 Vet. App. at 187; Black, 5 Vet. App. 
at 180; and Wilson, 2 Vet. App. at 614.  

The remaining post-service medical evidence shows that, 
although the Veteran experiences current low back disability, 
it is not related to active service or any incident of such 
service.  In January 1994, the Veteran's low back pain was 
stable.  He was diagnosed as having degenerative disc disease 
in June 1998.  The VA examiner noted again in November 2000 
that the Veteran's symptoms of mechanical low back pain were 
well-controlled.  After reviewing the Veteran's claims file 
and conducting a thorough physical examination of the 
Veteran, the VA examiner opined in June 2001that it was as 
likely as not that the Veteran's current residuals of chronic 
low back pain were associated with normal aging processes and 
not secondary to "a historically distant" low back strain 
"which is an acute phenomenon expected to resolve without 
residuals in a brief period of time."  Unlike Dr. Mitchell's 
September 1996 opinion, the VA examiner's June 2001 opinion 
is supported by clinical evidence.  The VA examiner also was 
"informed of the relevant facts" in June 2001 concerning 
the Veteran's lack of in-service low back problems prior to 
offering his opinion.  See Nieves-Rodriguez, 22 Vet. 
App. at 295.  In summary, without competent medical evidence, 
to include a nexus opinion, relating the Veteran's low back 
pain to active service, the Board finds that service 
connection for a low back disability is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
bilateral wrist disability.  The Veteran again has asserted 
that he injured both wrists during boot camp at the beginning 
of his active service; again, there is no objective medical 
evidence in the Veteran's service treatment records showing 
that he injured either of his wrists at any time during 
active service.  X-rays of the wrists in March 1993 showed no 
evidence of an acute injury.  It appears instead that the 
Veteran first was treated for complaints of bilateral wrist 
pain on VA examination in June 2001, or almost 36 years after 
his service separation, when he was diagnosed as having 
chronic bilateral wrist pain with subchondral cysts in the 
head of the scaphoid bilaterally and mild degenerative joint 
disease.  X-rays of the wrists in June 2001 again showed no 
evidence of acute osseous injury and only bilateral 
subchondral cysts in the scaphoid.  The VA examiner opined 
that the Veteran's bilateral wrist degenerative joint disease 
with minimal residuals was more likely than not a residual of 
normal aging process and not secondary to "a historically 
distant" injury.  X-rays of the wrists in June 2004 showed a 
normal left wrist and only a mild right wrist abnormality.  
Again, it appears that the only medical evidence in support 
of the Veteran's service connection claim for a bilateral 
wrist disability was the September 1996 opinion offered by 
Dr. Mitchell; as noted above, this opinion is entitled to 
little probative value.  In summary, without competent 
medical evidence, to include a nexus opinion, relating the 
Veteran's bilateral wrist disability to active service, the 
Board finds that service connection for a bilateral wrist 
disability is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
bilateral leg disability, including as secondary to a low 
back disability.  The Veteran's service treatment records 
show that he was not diagnosed as having a bilateral leg 
disability during active service, including as secondary to a 
low back disability.  As noted elsewhere, service connection 
is not in effect for a low back disability.  The medical 
evidence of record shows that, since service separation in 
August 1965, the Veteran has not been treated for or 
diagnosed as having a bilateral leg disability, including as 
secondary to a low back disability.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current bilateral 
leg problems which could be attributed to active service, 
including as secondary to a low back disability, the Board 
finds that service connection for a bilateral leg disability, 
including as secondary to a low back disability, is not 
warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
benign prostatic hypertrophy, including as secondary to in-
service gonorrhea.  The Board notes initially that the 
Veteran's service treatment records show that he was treated 
for gonorrhea on several occasions during active service but 
was not diagnosed as having benign prostatic hypertrophy at 
any time during active service.  It appears that the 
Veteran's in-service gonorrhea was resolved with treatment as 
he was normal clinically at his separation physical 
examination.  

The post-service medical evidence shows that Dr. Mitchell 
related the Veteran's claimed prostate disability; this 
opinion again is entitled to little probative value.  The VA 
examiner in June 2001 opined that there was no evidence that 
the Veteran currently had a prostate disability.  Subsequent 
medical records confirm this diagnosis of no disability.  See 
Rabideau, 2 Vet. App. at 144; and Brammer, 3 Vet. 
App. at 225.  A VA examiner also stated in January 2006 that 
the Veteran's subsequent prostatitis "may be related" to 
his initial in-service gonorrhea.  As noted above, however, 
this opinion is too speculative to establish service 
connection for benign prostatic hypertrophy, including as due 
to in-service gonorrhea.  See 38 C.F.R. § 3.102 (2008); 
Stegman, 3 Vet. App. at 230; and Tirpak, 2 Vet. App. at 611.  
In summary, absent evidence of current prostate problems 
which could be attributed to active service, including as 
secondary to in-service gonorrhea, the Board finds that 
service connection for benign prostatic hypertrophy, 
including as secondary to in-service gonorrhea, is not 
warranted.

The Veteran finally claims that his service-connected left 
shoulder disability and service-connected residuals of a 
fractured fifth left toe are more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With respect to the Veteran's higher initial rating claim for 
a left shoulder disability, the Board notes that, where the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected left shoulder disability 
currently is evaluated as 20 percent disabling by analogy to 
38 C.F.R. § 4.71a, DC 5010-5201 (limitation of arm motion).  
See 38 C.F.R. § 4.71a, DC 5010-5201 (2008).  The Veteran's 
service-connected residuals of a fracture fifth left toe 
currently are evaluated as zero percent disabling (non-
compensable) by analogy to 38 C.F.R. § 4.71a, DC 5299-5284 
(other foot injuries).  See 38 C.F.R. § 4.71a, DC 5299-5284 
(2008).

DC 5010 provides a maximum 20 percent rating for traumatic 
arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5010 
(2008).  The shoulder is considered a major joint for the 
purpose of rating disability from arthritis.  See 38 C.F.R. 
§ 4.45 (2008).

DC 5201 provides a 20 percent rating for limitation of arm 
motion on the major (dominant) or minor (non-dominant) side 
at the shoulder level.  A 20 percent rating also is assigned 
for limitation of arm motion on the minor side midway between 
the side and shoulder level.  A 30 percent rating is assigned 
for limitation of arm motion midway between the side and 
shoulder level on the major side.  A maximum 30 percent 
rating is assigned for limitation of arm motion to 25 degrees 
from the minor side.  A maximum 40 percent rating is assigned 
for limitation of arm motion to 25 degrees from the major 
side.  See 38 C.F.R. § 4.71a, DC 5201 (2008).  Because the 
Veteran is right-hand dominant, and because he is appealing 
the initial rating assigned for his service-connected left 
shoulder disability, only the ratings for the minor (non-
dominant) side will be considered.

DC 5284 provides a 10 percent rating for moderate foot 
injuries.  A 20 percent rating is assigned for moderately 
severe foot injuries.  A maximum 30 percent rating is 
assigned for severe foot injuries.  A Note to DC 5284 
indicates that a 40 percent rating is assigned with actual 
loss of use of the foot.  See 38 C.F.R. § 4.71a, DC 5284 
(2008).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court held in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 
4.59 (which requires consideration of painful motion with any 
form of arthritis), the Veteran's complaints of pain have 
been considered in the Board's review of the diagnostic codes 
for limitation of motion.

The medical evidence shows that the Veteran denied all 
relevant medical history and clinical evaluation was normal 
at his enlistment physical examination in June 1961.  

In November 1962, it was noted that the Veteran first had 
injured his left shoulder while wrestling in July 1961.  He 
had experienced acromioclavicular (AC) joint separation of 
the left shoulder at that time.  The Veteran's complaints of 
continued difficulty with the left shoulder prompted an 
orthopedic consult and hospital admission.  The in-service 
examiner opined that this problem did not exist prior to 
enlistment.  The diagnosis was arthritis with subluxation, 
left AC joint, due to trauma.  

In March 1963, the Veteran was put on a temporary physical 
profile for traumatic arthritis of the left shoulder.  

At his separation physical examination in August 1965, 
clinical evaluation showed scars on the left shoulder.  

The post-service medical evidence shows that, on VA 
examination in August 1967, the Veteran complained of pain in 
the stiffness in the left shoulder.  The VA examiner reviewed 
the Veteran's claims file, including his service treatment 
records, and noted the reported in-service injury in August 
1961.  The VA examiner also noted that the Veteran had 
undergone left shoulder surgery during active service.  
Physical examination of the left shoulder (which the VA 
examiner mis-identified as the right shoulder) showed a 
transverse scar 21/2 inches in length and up to 1/2 inch in 
width, slightly keloid, not tender, not adherent, absent 
distal end of the left clavicle, a "rather smooth" stump of 
the left clavicle, no grating on any movements, a normal 
range of motion, including on repetition, 1/2 inch shortening 
of the left clavicle, well-developed shoulder and upper 
extremity muscles, normal periosteal and tendon reflexes, and 
equal and well-palpable radial pulses.  X-rays of the left 
shoulder showed no arthritic changes or abnormal 
calcification.  The diagnosis was AC separation, existed 
prior to enlistment, treated by remedial in-service surgery 
with absent acquired distal end of left clavicle.

In a June 1994 letter, Dr. Williams stated that he had 
treated the Veteran for a chronic left shoulder injury in the 
early 1970s.

On VA examination in June 2001, the Veteran's complaints 
included arthralgic pain in the left shoulder, aggravated 
with heavy lifting or cold weather.  The VA examiner reviewed 
the Veteran's claims file, including his service treatment 
records, and noted the Veteran's in-service left shoulder 
injury.  The Veteran was right-hand dominant.  Physical 
examination of the left shoulder showed a hyperpigmented 
transverse scar 4.0 centimeters (cm) x 1 cm over the AC area, 
no soft tissue swelling or discoloration, no deformities or 
subluxation of the shoulder joint, no deformities of the 
clavicle, no tenderness to palpation of the trapezius, 
deltoid, or biceps muscles, no tenderness of the subacromial 
and subdeltoid regions, no heat or crepitation, no decreased 
sensation, no decreased distal pulses, and deep tendon 
reflexes 1+/2+ bilaterally.  Range of motion testing showed 
flexion to 140 degrees actively and 170 degrees passively, 
extension to 40 degrees actively and 50 degrees passively, 
external rotation to 50 degrees actively and 70 degrees 
passively, internal rotation to 50 degrees actively and 
70 degrees passively, abduction to 140 degrees actively and 
170 degrees actively, and adduction to 40 degrees actively 
and 50 degrees passively.  X-rays of the left shoulder showed 
mild widening AC joint with mild degenerative changes.  The 
diagnoses included status-post AC separation aggravated by a 
service-connected injury in 1961 now with degenerative joint 
disease and pain secondary to osteoarthritis and status-post 
healed fracture of the left fifth toe with no residuals.  

On VA outpatient treatment in September 2003, the Veteran 
complained of left subscapular pain.  It was noted that the 
Veteran had been seen in outpatient physical therapy with 
relief of his pain in the region of the superior rhomboids 
and paraspinal muscles.  Physical examination showed 
tenderness to palpation in the lower trapezius and paraspinal 
muscles/rhomboids at the level of the inferior angle of the 
scapula, the left shoulder showed less of a sulcus that the 
right shoulder between the deltoid and trapezius when viewed 
from the posterior angle, no significant atrophy, a scar over 
the left distal clavicle, no edema or erythema, crepitation 
on flexion/abduction, intact sensation, and 2+ deep tendon 
reflexes.  Range of motion testing of the left shoulder 
showed flexion to 140 degrees actively and 180 degrees 
passively, abduction to 150 degrees actively and 180 degrees 
passively, and normal internal and external rotation.  The 
impressions included myofascial pain affecting the left 
shoulder.

As noted above, in April 2004, the Veteran reported that he 
was disabled due to left fifth toe fracture in 1964.  The VA 
examiner noted that the Veteran walked in to the clinic 
"without any noticeable discomfort from his feet."  
Objective examination showed no tenderness to palpation in 
the left fifth digit.  As also noted above, the VA examiner 
opined that the Veteran was not disabled due to his reported 
old fractures of the left foot because he had no pain in his 
left on examination and appeared to ambulate without any pain 
or limp.

VA x-rays of the left shoulder taken in June 2004 showed 
unremarkable osseous structures without evidence of fracture, 
dislocation, or subluxation, a 1.5 cm separation of the left 
AC joint likely from old injury, a left glenohumeral joint 
within normal limits, and unremarkable soft tissue 
structures.

On VA examination in September 2004, the Veteran's complaints 
included constant residual left shoulder pain, aches, and 
stiffness.  He also reported having difficulty lifting heavy 
objects and overhead reaching activity due to his left 
shoulder.  He did not report that he had lost any time from 
work because he was not working currently.  Physical 
examination showed he was right-hand dominant, a normal right 
shoulder, a well-healed surgical scar in the left shoulder 
located over the anterior upper surface measuring 5 cm, and 
the scar was non-tender, with no disfigurement, adherence, 
underlying tissue loss, keloid formation, hypo or 
hyperpigmentation, instability, or limitation of motion.  
Range of motion testing of the left shoulder showed flexion 
and abduction to 90 degrees and external and internal 
rotation to 50 degrees.  Although range of motion was 
affected by pain, it was not affected by fatigue, weakness, 
lack of endurance, or incoordination.  X-rays of the left 
shoulder showed a widening AC joint but otherwise were 
negative.  The assessment was left shoulder post-traumatic 
arthritis with status-post resection of the left distal 
clavicular end with residual restricted painful range of 
motion, scar, and widening of AC joint.

On VA outpatient treatment in November 2004, the Veteran 
complained of progressive left shoulder pain.  Objective 
examination showed a severely guarded examination.  X-rays in 
June 2004 showed a 1.5 cm separation of the left AC joint 
likely from an old injury but otherwise was unremarkable.  
The VA examiner opined that the Veteran's complaint could be 
considered a "fictitious disorder," a neurologic problem 
(which was unlikely), or a psychological problem.  The VA 
examiner also noted that it was "very difficult to correlate 
objective and subjective findings."  The assessment was left 
upper extremity spasm "not fitting any clinical entity; 
strongly suspicious that it is not an organic problem."  

In a March 2008 letter, a VA examiner stated that it was 
"probable" that the Veteran's left shoulder pain began 
during active service.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 20 percent for a left shoulder disability.  The Board 
acknowledges initially that the Veteran injured his left 
shoulder during active service and was diagnosed as having 
arthritis with subluxation, left AC joint, due to trauma.  It 
appears that the Veteran had left shoulder surgery during 
active service; although the surgical records appear to have 
been lost over time, post-surgical scars were noted on the 
Veteran's left shoulder at his separation physical 
examination and several of the Veteran's post-service VA 
treating physicians noted the presence of in-service surgical 
records in their examination reports.  The post-service 
medical evidence shows that the Veteran has x-ray evidence of 
mild osteoarthritis in the left shoulder and, at worst, 
experiences continued left shoulder pain.  In November 2004, 
the VA examiner noted that it was "very difficult to 
correlate objective and subjective findings" concerning the 
Veteran's left shoulder disability, suspected that it was 
"not an organic problem," and questioned whether it was a 
"fictitious disorder."  Absent evidence that the Veteran's 
left shoulder disability is manifested by limited motion of 
the left (non-dominant) arm to 25 degrees from his left side 
(i.e., a 30 percent rating under DC 5201), the Board finds 
that the criteria for an initial rating greater than 
20 percent for a left shoulder disability are not met.  
See 38 C.F.R. § 4.71a, DC 5201 (2008).  The evidence of 
record from the day the Veteran filed this claim to the 
present also supports the conclusion that he is not entitled 
to additional increased compensation for his service-
connected left shoulder disability at any other time within 
the appeal period.

The Board finally finds that the preponderance of the 
evidence is against the Veteran's claim for a compensable 
disability rating for residuals of a fractured fifth left 
toe.  The recent medical evidence shows that, on VA 
examination in June 2001, the diagnoses included status-post 
healed fracture of the left fifth toe with no residuals.  As 
noted above, although the Veteran reported in April 2004that 
he was disabled due to left fifth toe fracture in 1964, the 
VA examiner noted that the Veteran walked in to the clinic 
"without any noticeable discomfort from his feet."  
Objective examination showed no tenderness to palpation in 
the left fifth digit.  As also noted above, the VA examiner 
opined that the Veteran was not disabled due to his reported 
old fractures of the left foot because he had no pain in his 
left on examination and appeared to ambulate without any pain 
or limp.  Absent evidence of moderate foot injury (i.e., at 
least a 10 percent rating under DC 5284), the Board finds 
that the criteria for a compensable disability rating for 
residuals of a fractured fifth left toe are not met.  See 
38 C.F.R. § 4.71a, DC 5284 (2008).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Veteran reported in June 2001 that he had retired in 1980 due 
to (non-service-connected) back and foot pain.  He stated in 
September 2004 that he had not lost any time from work due to 
his service-connected left shoulder disability because he was 
not working currently.  Thus, the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  
In this regard, the Board finds that there has been no 
showing by the Veteran that either his service-connected left 
shoulder disability or residuals of a fractured left fifth 
toe has resulted in marked interference with his prior 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

As new and material evidence has been received, the claim of 
service connection for a genitourinary disability, to include 
gonorrhea, urethritis, and erectile dysfunction, is reopened; 
to this extent only, the appeal is granted.

As new and material evidence has been received, the claim of 
service connection for a gastrointestinal disability, to 
include GERD, are reopened; to this extent only, the appeal 
is granted.

Entitlement to service connection for a genitourinary 
disability, to include gonorrhea, urethritis, and erectile 
dysfunction, is denied.

Service connection for a gastrointestinal disability, to 
include GERD, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to service connection for bilateral pes planus 
with residuals of a fractured right foot is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a bilateral wrist 
disability is denied.

Entitlement to service connection for a bilateral leg 
disability, including as secondary to a low back disability, 
is denied.

Entitlement to service connection for benign prostatic 
hypertrophy, including as secondary to in-service gonorrhea, 
is denied.

Entitlement to an initial rating greater than 20 percent for 
a left shoulder disability is denied.

Entitlement to a compensable disability rating for residuals 
of a fractured fifth left toe is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


